          Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                   No. CV-20-08313-PCT-MTL
10                  Plaintiff,                         ORDER
11   v.
12   C&H Kingman LLC, et al.,
13                  Defendants.
14
15            Before the Court is Plaintiff Peter Strojnik’s Motion that Defendant Prove
16   Removal Jurisdiction (Doc. 20) and Motion for Writ of Prohibition (Doc. 20). Defendants

17   C&H Kingman LLC (“C&H”) and Wyndham Hotels and Resorts LLC (“Wyndham”)
18   filed a response to Mr. Strojnik’s motions. (Doc. 25.) Mr. Strojnik has replied. (Doc. 26.)

19   The Court resolves these motions as follows.1

20   I.       BACKGROUND
21            Mr. Strojnik visits hotels and websites to test their compliance with the Americans
22   with Disabilities Act (“ADA”). (Doc. 1-3, Ex. A ¶¶ 14–17.) Over the past several years,

23   Mr. Strojnik has initiated thousands of ADA lawsuits across the western United States.

24   See Strojnik v. Driftwood Hosp. Mgmt. LLC, No. CV-20-00343-PHX-DJH, 2021 WL

25   50456, at *7 (D. Ariz. Jan. 6, 2021). These lawsuits are routinely dismissed for failing to

26   sufficiently allege Article III standing. See id. at *5 (collecting cases). Based on his prior
27
     1
       Both parties have fully briefed the issues and oral argument would not have aided the
28   Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); see
     also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
       Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 2 of 8



 1   litigation conduct, another judge of this Court has ruled that Mr. Strojnik is a vexatious
 2   litigant who “harasses and coerces parties into agreeing to extortive settlements.” Id. at
 3   10. Other Ninth Circuit District Courts have reached similar conclusions. See Strojnik v.
 4   IA Lodging Napa First LLC, No. 19-CV-03983-DMR, 2020 WL 2838814, at *12–13
 5   (N.D. Cal. June 1, 2020); Strojnik v. SCG Am. Constr. Inc., No. SACV 19-1560 JVS
 6   (JDE), 2020 WL 4258814, at *6–8 (C.D. Cal. Apr. 19, 2020).
 7          This case involves Mr. Strojnik’s visit to a Travelodge by Wyndham, operated by
 8   C&H, and its website. (Doc. 1-3, Ex. A ¶¶ 14–17, 30, 34.) Based on several ADA
 9   violations that he allegedly observed, Mr. Strojnik filed suit in Arizona Superior Court
10   asserting six causes of action: (1) violations of the ADA, (2) negligence, (3) failure to
11   disclose, (4) brand deceit, (5) civil conspiracy, and (6) aiding and abetting. (Id. ¶¶ 8, 12.)
12   In November 2020, C&H, with Wyndham’s consent, timely removed the action to this
13   Court. (Doc. 1 at 1–2.) Mr. Strojnik soon thereafter brought a motion to remand three of
14   his state-law causes of action, which this Court denied. (Docs. 5, 12.) The Court then
15   ordered the parties to submit supplemental briefing on whether Mr. Strojnik has standing
16   to bring his ADA claim. (Doc. 14.) The parties timely responded. (Docs. 21, 22.) Mr.
17   Strojnik then filed the instant motions. (Doc. 20.)
18   II.    DISCUSSION
19          A.     Motion for Writ of Prohibition
20          The All Writs Act provides that “all courts established by Act of Congress may
21   issue all writs necessary or appropriate in aid of their respective jurisdictions.” 28 U.S.C.
22   § 1651. Mr. Strojnik brings this All Writs Act motion to argue that C&H’s counsel
23   removes cases from state to federal court only to then argue that the federal court lacks
24   subject matter jurisdiction. (Doc. 20.) This “unconscionable routine,” Mr. Strojnik
25   argues, “imposes a severe, direct and unavoidable costs [sic] on the District Court.” (Id.
26   at 2.) Mr. Strojnik therefore requests “that the District Court issue an appropriate writ of
27   prohibition and enter sanctions.” (Id. at 11.)
28          Like other judges of this Court have concluded, such an order is not appropriate.


                                                  -2-
       Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 3 of 8



 1   See Strojnik v. Flagrock Hosp. LLC, No. CV-20-08317-PCT-JAT, at * 2 (D. Ariz. Mar.
 2   22, 2021) (denying Mr. Strojnik’s request to issue a writ enjoining the defendants’
 3   counsel from removing his cases to federal court); Strojnik v. Phoenix N. Bell M6 LLC,
 4   No. CV-20-02065-DLR, Doc. 23 (D. Ariz. Feb. 4, 2021) (same). There are obvious
 5   problems with Mr. Strojnik’s request. First, the sole case Mr. Strojnik relies on––Collier
 6   v. SP Plus Corp., 889 F.3d 894 (7th Cir. 2018)––is inapposite. (Doc. 20 at 2, 3–4, 9.) The
 7   court in Collier dealt with a defendant that moved to dismiss a case for lack of standing a
 8   week after removing the case to federal court. Collier, 889 F.3d at 895. In contrast here,
 9   C&H has not moved to dismiss this case. Collier also did not deal with the All Writs Act
10   nor did it involve a plaintiff seeking to enjoin the defendant’s counsel from removing
11   other cases, something this Court might not have jurisdiction to do. See Phoenix N. Bell
12   M6 LLC, CV-20-02065, Doc. 23 at 2 n.2.
13          Next, Mr. Strojnik has not met his burden to demonstrate that a writ should issue.
14   Mr. Strojnik’s motion mostly argues that C&H’s counsel has continued this practice to
15   incur unnecessary legal fees. (Doc. 20 at 9.) As other judges of this Court have stated,
16   given Mr. Strojnik’s own history of “extortionate” and “pervasive” lawsuits, Driftwood,
17   2021 WL 50456, at *2, “the Court is unpersuaded by Strojnik’s newfound concern that
18   Defendants ‘will be impoverished’ as a result of their counsel’s litigation strategy.”
19   Flagrock Hosp. LLC, 2021 WL 1085395, at *2. Mr. Strojnik also argues that C&H’s
20   counsel’s conduct has committed a fraud on this Court. (Doc. 20 at 4–7, 9.) This
21   argument also recounts C&H’s counsel’s actions in other courts, expressing his
22   discontentment with certain orders from different judges. See Flagrock Hosp. LLC, 2021
23   WL 1085395, at *2 (“The Court, however, does not find it appropriate to punish
24   Defendants’ counsel for conduct that led counsel to prevail on a motion in a different
25   case involving different defendants. To the extent Strojnik objects to conduct related to a
26   different case, he may address it in that case.”). Mr. Strojnik does not cite any law to
27   support his position that a writ can issue from this conduct and his vague allegations
28   cannot meet his burden to issue a writ against C&H’s counsel. The Court therefore denies


                                                -3-
         Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 4 of 8



 1   Mr. Strojnik’s Motion for Writ of Prohibition.
 2           B.    Standing
 3                 1.     Legal Standard
 4           “[T]o invoke the jurisdiction of the federal courts, a disabled individual claiming
 5   discrimination must satisfy the case or controversy requirement of Article III by
 6   demonstrating his standing to sue at each stage of the litigation.” Chapman v. Pier 1
 7   Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). “To establish standing under
 8   Article III of the Constitution, a plaintiff must demonstrate (1) that he or she suffered an
 9   injury in fact that is concrete, particularized, and actual or imminent, (2) that the injury
10   was caused by the defendant, and (3) that the injury would likely be redressed by the
11   requested judicial relief.” Thole v. U. S. Bank N.A, ___ U.S. ___, 140 S. Ct. 1615, 1618
12   (2020) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). “The party
13   invoking federal jurisdiction bears the burden of establishing these elements.” Lujan, 504
14   U.S. at 561. “Since they are not mere pleading requirements but rather an indispensable
15   part of the plaintiff’s case, each element must be supported in the same way as any other
16   matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree
17   of evidence required at the successive stages of litigation.” Id.
18           As relevant here, “an ADA plaintiff can establish standing to sue for injunctive
19   relief . . . by demonstrating deterrence.”2 Chapman, 631 F.3d at 944. Under this
20   “deterrent effect doctrine,” “a disabled individual who is currently deterred from
21   patronizing a public accommodation due to a defendant’s failure to comply with the
22   ADA has suffered ‘actual injury.’” Pickern v. Holiday Quality Foods Inc., 293 F.3d
23   1133, 1138 (9th Cir. 2002). But the mere existence of an ADA violation does not give
24   any disabled person standing to sue; a plaintiff “lacks standing . . . if the barriers he seeks
25   to enjoin do not pose a real and immediate threat to him due to his particular disability.”
26   2
       An ADA plaintiff may also establish standing by “demonstrating injury-in-fact coupled
     with an intent to return to a noncompliant facility.” Chapman, 631 F.3d at 944. Mr.
27   Strojnik, however, only relies on the “deterrent effects doctrine” in his briefing. (Doc. 16
     at 5–6.) As shown below, Mr. Strojnik has failed to adequately demonstrate an injury-in-
28   fact coupled with an intent to return. See Strojnik v. B&L Motels Inc., No. CV-20-08306,
     2020 WL 7350897, at *2–3 (D. Ariz. Dec. 15, 2020).

                                                  -4-
       Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 5 of 8



 1   Chapman, 631 F.3d at 953 (emphasis added).
 2                 2.      Physical Barriers
 3          Mr. Strojnik alleges that several barriers at C&H’s hotel violate the ADA’s
 4   requirements. (Doc. 1-3, Ex. A ¶¶ 14–15, 31.) The Complaint states that these are
 5   “barriers to [his] equal enjoyment” of the hotel and these “barriers impair [his] full and
 6   equal access.” (Id. ¶¶ 14–15.) Mr. Strojnik attaches several pictures of the hotel’s alleged
 7   ADA violations, including issues with the pool, parking spots, and signage around the
 8   property. (Id. ¶ 31.) He also lists several of his disabilities and alleges that he is “deterred
 9   from visiting the Hotel based on [his] knowledge that the Hotel is not ADA compliant as
10   such compliance relates to [his] disability.” (Id. ¶¶ 16, 18–27.) Although Mr. Strojnik
11   lists several general allegations, he does not tie in his conclusory allegations of an injury
12   or deterrence to his disabilities. See Chapman, 631 F.3d at 953.
13          “As noted in other cases from this Court, Strojnik’s modus operandi is ‘to use the
14   same boilerplate arguments used in his previous filings [and] insert[] new photos of
15   alleged non-compliance.” Flagrock Hosp. LLC, 2021 WL 1085395, at *3 (collecting
16   cases). Mr. Strojnik also uses the same boilerplate and conclusory language here to allege
17   certain barriers are ADA violations. For example, below each picture he lists vague
18   phrases like “[a]ccessible parking not closest to entry,” “[n]o marked passenger loading
19   zone,” “[p]ool latch too high,” “[i]naccessible check in counter,” and “[v]ertical signage
20   too low.” (Doc. 1-3, Ex. A ¶ 31.) Mr. Strojnik, however, does not tie in this vague
21   language to any of his disabilities and it is not this Court’s responsibility to “connect the
22   metaphorical dots of injury-in-fact.” See Strojnik v. HPTRI Corp., No. CV-20-01868-
23   PHX-SPL, 2020 WL 6827765, at *2 (D. Ariz. Nov. 20, 2020). As to Mr. Strojnik’s
24   accessibility, he alleges that he requires the use of a wheelchair to ambulate when his
25   disabilities are “in their unmitigated, active state.” (Doc. 1-3, Ex. A ¶ 26.) There are no
26   allegations that he used a wheelchair on his visit to C&H’s hotel or even how frequently
27   Mr. Strojnik uses a wheelchair. See Strojnik v. Vill. 1017 Coronado, Inc., No. 19-cv-
28   02210-BAS-MSB, 2020 WL 3250608, at *4 (S.D. Cal. June 16, 2020) (finding that Mr.


                                                  -5-
         Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 6 of 8



 1   Strojnik failed to establish Article III standing where he did “not allege when he needs
 2   the assistance of a wheelchair or that he needed the assistance of a wheelchair at the time
 3   he wished to visit the Hotel”). Mr. Strojnik’s bare allegations therefore do not provide
 4   any concrete and meaningful connections between his disability and the alleged ADA
 5   violations. See, e.g., Gastelum v. Phoenix Cent. Hotel Venture, LLC, No. CV-17-04544-
 6   PHX-DLR, 2019 WL 498750, at *3 (D. Ariz. Feb. 8, 2019) (“A ‘bare procedural
 7   violation’ unassociated with a plaintiff’s particular disability ‘cannot satisfy the demands
 8   of Article III’ standing.”) (citations omitted).
 9           Mr. Strojnik also does not show that there is a real and immediate threat of
10   repeated injury. For Mr. Strojnik to satisfy standing under the deterrence theory, he must
11   express more than a “vague desire to return” to the hotel. Summers v. Earth Island Inst.,
12   555 U.S. 488, 496 (2009). The United States Supreme Court has made clear that “a
13   profession of an ‘inten[t]’ to return . . . is simply not enough. Such ‘some day’ intentions–
14   –without any description of concrete plans, or indeed even any specification of when the
15   day will be––do not support a finding of the ‘actual or imminent’ injury that our cases
16   require.” Lujan, 504 U.S. at 564. Mr. Strojnik alleges that he intends to visit the hotel “at
17   a specific time” when it becomes ADA compliant. (Doc. 1-3, Ex. A ¶ 17.) Mr. Strojnik
18   does not make clear when, if ever, that “specific time” to revisit the hotel is and he
19   provides no evidence of such an intent besides this bare statement. Considering his
20   litigation history, courts have questioned the sincerity of his “professed intent to return”
21   to a defendant’s hotel. See B&L Motels Inc., 2020 WL 7350897, at *3. Mr. Strojnik’s
22   vague and conclusory statements scattered throughout his complaint do not show that he
23   has suffered an injury-in-fact or a real and immediate threat of repeated injury. See
24   Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004).3
25   3
       The Court acknowledges that the Ninth Circuit has recently issued a ruling on ADA
     standing in Whitaker v. Tesla Motors, Inc., 985 F.3d 1173 (9th Cir. 2021). As judges of
26   this Court have noted, even considering this new decision, the standard for alleging
     standing under the ADA “demands more than what Strojnik alleged here.” Flagrock
27   Hosp. LLC, 2021 WL 1085395, at *4. Whitaker reiterated the pleading standard that a
     plaintiff, including ADA testers, lacks standing if the barriers he seeks to enjoin do not
28   pose a real and immediate threat to him due to his disability. 985 F.3d at 1079. The
     plaintiff in Whitaker, “a quadriplegic who use[d] a wheelchair for mobility,” adequately

                                                  -6-
       Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 7 of 8



 1                 3.     The Website
 2          Mr. Strojnik seems to include a table from the hotel’s website to demonstrate “a
 3   failure to identify and describe accessible features and guest rooms offered through its
 4   reservations service.” (Doc. 1-3, Ex. A ¶ 30.) Mr. Strojnik, however, failed to file the
 5   specific page of his complaint that contains this table, which presumably showed the
 6   C&H’s online accessibility information. (Id.) These allegations relating to the website
 7   seem to be another attempt to allege ADA violations, but as other courts have noted, this
 8   website allegation “does not identify what accessibility features Mr. Strojnik claims are
 9   required to accommodate his disability, or state that those specific features were not
10   described on the website.” See Strojnik v. R.F. Weichert V, Inc., No. 20-CV-00354-VKD,
11   2021 WL 242912, at *4 (N.D. Cal. Jan. 25, 2021). Without any clearer allegations as to
12   the hotel’s accessibility information, Mr. Strojnik fails to allege Article III standing as it
13   relates to the website. See Flagrock Hosp. LLC, 2021 WL 1085395, at *4.
14                 4.     Remand
15          Having concluded that Mr. Strojnik does not have Article III standing to bring his
16   ADA claim, this Court lacks subject matter jurisdiction. See Strojnik v. Pasadena Robles
17   Acquisition, LLC, 801 F. App’x 569, 570 (9th Cir. 2020) (“The district court properly
18   dismissed Strojnik’s ADA claim for lack of standing because Strojnik failed to
19   demonstrate an intent to return to defendant’s hotel or that he was deterred from visiting
20   defendant’s hotel.”). The Court will remand the entire case to the Superior Court because
21   this Court has no authority to retain jurisdiction over Mr. Strojnik’s state law claims. See
22   Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 664 (9th Cir. 2002) (citing 28 U.S.C.
23   § 1367(a)); see also Strojnik v. Hotel Circle GL Holdings, LLC, No. 1:19-CV-01194-
24   DAD-EPG, 2019 WL 6212084, at *6 (E.D. Cal. Nov. 21, 2019).
25          The Court finds that granting Mr. Strojnik leave to amend the complaint would be
26
27   made that connection to prove Article III standing. Id. at 1074, 1079. Here, as mentioned
     above, Mr. Strojnik has done no such thing. Mr. Strojnik has included vague and
28   conclusory allegations about certain barriers and has made almost no effort to connect
     those to his disabilities in a meaningful way. See Chapman, 631 F.3d at 953–54.

                                                 -7-
       Case 3:20-cv-08313-MTL Document 27 Filed 04/13/21 Page 8 of 8



 1   futile. See Ebner v. Fresh, Inc., 838 F.3d 958, 968 (9th Cir. 2016). Any amendment to
 2   Mr. Strojnik’s complaint would be futile given his failure to cure almost identical
 3   standing defects in prior complaints, despite numerous opportunities to do so. See B&L
 4   Motels Inc., 2020 WL 7350897, at *4 n.2. The Ninth Circuit has affirmed many district
 5   court decisions dismissing Mr. Strojnik’s complaints without leave to amend based on
 6   futility. See, e.g., Strojnik v. Kapalua Land Co., Ltd., 801 Fed. App’x 531 (9th Cir. 2020);
 7   Pasadena Robles, 801 Fed. App’x at 570. The Court therefore denies Mr. Strojnik leave
 8   to amend his complaint.
 9   III.   CONCLUSION
10          Accordingly,
11          IT IS ORDERED denying Mr. Strojnik’s Motion for Writ of Prohibition (Doc.
12   20).
13          IT IS FURTHER ORDERED that the Clerk of Court shall remand this case to
14   the Arizona County Superior Court in Mohave County and terminate the case.
15          IT IS FURTHER ORDERED denying as moot Mr. Strojnik’s Motion that
16   Defendant Prove Removal Jurisdiction (Doc. 20).
17          Dated this 13th day of April, 2021.
18
19
20
21
22
23
24
25
26
27
28


                                                  -8-
